DETAILED ACTION
This action is response to application number 16/884,924 amendment and remarks, dated on 02/09/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7-8, 12-16, 19 and 21-23 pending.
Claims 2-4, 6, 9-11, 17-18 and 20 cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 12-16, 19 and 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2019/0342944 A1) in view of Babaei et al. (US 2019/0149380 A1).

Claims 1, 8, Chatterjee discloses an apparatus in a communication device (UE; Fig. 6, els. 601, 602; Fig. 8; ¶135), comprising: a processor (Fig. 8, el. 804E; ¶135) and a memory storing program instructions (memory; Fig. 8, el. 804G; ¶135);
wherein when the program instructions are executed by the processor, the apparatus (UE; Fig. 6, els. 601, 602; Fig. 8; ¶135) is configured to:
decode a communication from a NR evolved Node B (gNodeB), the communication including information on configuration parameters of reserved physical resources confined within a bandwidth part (BWP) of a wireless channel, the configuration parameters including time and frequency resources; based on the communication, determine the reserved physical resources as being allocated reserved physical resources”; abstract; Fig. 3; Fig. 4), wherein a plurality of sets of resources are configured for the PHY channel and wherein the configuration comprises a bandwidth part (BWP) configuration of a plurality of defined BWP configurations, each corresponding to a respective predefined set of resources of the plurality of sets of resources and wherein different BWP configurations correspond to different sets of resources (providing different BWs configurations corresponding to different sets or resources (cc) and/or BWs to UE through dynamic configurations or semi-static configurations or a hybrid mode of semi-static configuration and dynamic configuration; “In the case of carrier aggregation, the configuration parameters for reserved physical resources including physical resource allocation, numerology, priority order, etc. may according to one embodiment be extended for one or more component carriers (CC) or BWPs. In particular, the configuration of the reserved physical resources for multiple component carriers (CC) may be indicated in the primary cell (PCell). The number of CCs in the configuration may be predefined or configured by the higher layers. For each UE, the CC index(s) used for the configurations of the reserved physical resources ; ¶39; “For an indication of reserved physical resources for multiple BWPs, in one embodiment, a common PRB indexing based on a reference numerology (e.g., 15 kHz) may be used instead of a UE-specific PRB indexing”; ¶37; obtaining; “According to some embodiments, a hybrid mode of semi-static configuration and dynamic activation/deactivation may be used for reserved physical resources. In particular, a semi-static configuration of reserved physical resources can be configured by the gNodeB via higher layer signaling, while dynamic signaling via Layer 1 (L1) (e.g. DCI) or higher layer control signaling may be used to dynamically activate or deactivate allocated reserved physical resources”; ¶44; According to some embodiments, there could be multiple configurations of reserved physical resources signaled in a cell or, as described before, reserved physical resources may be configured by the gNodeB as periodically occurring. For the first case, a certain indexing of the sets of reserved physical resources may be defined and the dynamic release/reservation indication can include the index (or indices) of reserved physical resources that are to be dynamically released or reserved. The indexing in such a case can be UE-specific or non-UE-specific depending on the use of UE-specific or group-common ¶48; ¶56; “Where multiple reserved physical resources are allocated, one or more processors of the UE are to assume a union of the allocated first set of reserved physical resources and the allocated second set of reserved physical resources. This means in part that the UE is to treat different types of reserved physical resources essential as one type of reserved physical resources without assuming any priority of one type over another”; ¶58; ¶64);
select a set of resources corresponding to the BWP configuration from the plurality of sets of resources (selecting resources dynamically from the reserved physical resources configured by the gNodeB; “According to some embodiments, a hybrid mode of semi-static configuration and dynamic activation/deactivation may be used for reserved physical resources. In particular, a semi-static configuration of reserved ¶44; “selecting dynamically physical resource sets from reserved physical resources provided periodically; According to some embodiments, there could be multiple configurations of reserved physical resources signaled in a cell or, as described before, reserved physical resources may be configured by the gNodeB as periodically occurring. For the first case, a certain indexing of the sets of reserved physical resources may be defined and the dynamic release/reservation indication can include the index (or indices) of reserved physical resources that are to be dynamically released or reserved. The indexing in such a case can be UE-specific or non-UE-specific depending on the use of UE-specific or group-common signaling used for the reserved physical resources configuration and the signaling used for dynamic release and/or reservation (i.e., UE-specific DCI or group-common DCI). By way of example, a first reserved resource configuration could designate symbol 0 of one or more slots as being reserved for a first type of communication, and a second reserved resource configuration could designate symbol 1 of one or more slots as being reserved for a second type of communication. Indexing would allow an identification of groups of physical resources corresponding to each of the first and second reserved resources configurations, which would facilitate, for example, deactivation ¶48; UE selection of physical resources based on priority corresponding to the configurations; “Referring next to FIG. 4, a signaling diagram 400 is shown, where a first reserved physical resource 402 is configured with a higher priority while a second reserved physical resource 404 is configured with a lower priority. If the first and second reserved physical resources partially or fully overlap, the first reserved physical resource 402 may, according to one embodiment, override the second reserved physical resource 404. For instance, the first reserved physical resource 402 may be allocated for ultra-reliable and low latency communications (URLLC) with periodic traffic while the second reserved physical resource may be allocated for mMTC. In this case, URLLC has higher priority than mMTC application and can, according to one embodiment, puncture the transmission for mMTC as shown in FIG. 3”; ¶56; “Where multiple reserved physical resources are allocated, one or more processors of the UE are to assume a union of the allocated first set of reserved physical resources and the allocated second set of reserved physical resources. This means in part that the UE is to treat different types of reserved physical resources essential as one type of reserved physical resources without assuming any priority of one type over another”; ¶58; ¶64); and
obtain a message comprising an indication: and determine, from the indication, an actual resource from the selected set of resources of the BWP configuration (abstract; “In the time domain, according to some “According to one embodiment, an apparatus, system and method are provided for a New Radio (NR) User Equipment. The apparatus includes a baseband processor including a radio frequency (RF) interface, and one or more processors coupled to the RF interface and configured to: decode a communication from a NR evolved Node B (gNodeB), the communication including information on configuration parameters of reserved physical resources confined within a bandwidth part (BWP) of a wireless channel, the configuration parameters including time and frequency resources; based on the communication, determine the reserved physical resources as being allocated reserved physical resources; and process signals received on, or for communication on, only physical resources not overlapping the allocated reserved physical resources”; ¶96; ¶44; ¶48; ¶56; ¶58; ¶64).
In an example embodiment, resource allocation for data transmission for a UE not capable of supporting the carrier bandwidth may be derived based on a two-step frequency-domain assignment process. In an example, a first step may indicate a bandwidth part, and a second step may indicate one or more PRBs within the bandwidth part”; ¶316) and wherein different BWP configurations correspond to different sets of resources (“In an example embodiment, One or multiple bandwidth part configurations for each component carrier may be semi-statically signalled to a UE. A bandwidth part may comprise a group of contiguous PRBs, wherein one or more reserved resources maybe be configured within the bandwidth part. The bandwidth of a bandwidth part may be equal to or be smaller than the maximal bandwidth capability supported by a UE. The bandwidth of a bandwidth part may be at least as large as the SS block bandwidth. The bandwidth part may or may not contain the SS block. A Configuration of a bandwidth part may comprise at lease one of following properties: Numerology, Frequency location (e.g. center frequency), or Bandwidth (e.g. number of PRBs)”; ¶317).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to obtain a message comprising an indication and determine, from the indication, an actual resource from the selected set of resources of the BWP configuration as taught by Babaei 

Claims 5, 12, 19, Chatterjee in view of Babaei discloses wherein the processor (Fig. 8, el. 804E; ¶135) is configured to obtain a first message from a base station (base station; Fig. 6, els. 611, 612, 607), and wherein the configuration is obtained according to the first message (Chatterjee; “According to some embodiments, a hybrid mode of semi-static configuration and dynamic activation/deactivation may be used for reserved physical resources. In particular, a semi-static configuration of reserved physical resources can be configured by the gNodeB via higher layer signaling, while dynamic signaling via Layer 1 (L1) (e.g. DCI) or higher layer control signaling may be used to dynamically activate or deactivate allocated reserved physical resources”; ¶44; ¶46; “According to some embodiments, there could be multiple configurations of reserved physical resources signaled in a cell or, as described before, reserved physical resources may be configured by the gNodeB as periodically occurring. For the first case, a certain indexing of the sets of reserved physical resources may be defined and the dynamic release/reservation indication can include the index (or indices) of reserved physical resources that are to be dynamically released or reserved. The indexing in such a case can be UE-specific or non-UE-specific depending on the use of UE-specific or group-common signaling used for the reserved physical ¶48; ¶51; ¶66; Babaei; ¶316-¶317).

Claims 7, 14, Chatterjee in view of Babaei discloses wherein the PHY channel comprises a physical downlink (DL) shared channel (PDSCH) (Chatterjee; ¶76; ¶77; ¶79), a physical uplink (UL) shared channel (PUSCH) (Chatterjee; ¶76; ¶77; ¶79), a physical DL control channel (PDCCH) (Chatterjee; ¶34; ¶46), a physical UL control channel (PUCCH) (Chatterjee; ¶71; ¶83; ¶84), and a physical random access channel (PRACH) (Chatterjee; PRACH resource blocks formats (0-4, A, B,C) of the UE (UE; Fig. 6, els. 601, 602; Fig. 8; ¶135)).

Claim 13 Chatterjee in view of Babaei discloses receiving, by the device (Chatterjee; UE; Fig. 6, els. 601, 602; Fig. 8; ¶135) of the wireless communication network, a second message from the base station, wherein the actual resource is determined based on an indication included in the second According to one embodiment, the periodically occurring reserved resources may for example be configured or activated on an as needed basis. In another embodiment, DCI-based signaling may be used by the UE to only deactivate/release, one or more instances of one or more reserved physical resources. In particular, according to some embodiments, periodically occurring reserved physical resources may be deactivated/released by the gNodeB to reduce the overhead and thereby improve system level spectrum efficiency. The deactivation/release may for example be advantageous when one or more instances of a reserved physical resource may not be anticipated by the gNodeB for use by other services or applications (such as being allocated for sidelink, V2V or mMTC). In this case, a deactivation/release of such a resource may allow the resource to be used for communication between the gNodeB and the UE as a matter of course”; ¶45; ¶46; ¶48; ¶51; “In the even that symbols indicated by the SFI as flexible conflict with reserved physical resources which are configured as such by higher layers, the UE may, according to one embodiment follow the SFI indication. Alternatively, the UE may follow the RRC signaling on the reserved physical resources. In another option, whether to follow the SFI on the unknown symbols or RRC signaling on the reserved physical resources can be configured by higher layers via MSI, RMSI, SIB or RRC signaling”; ¶66; Babaei; “In an example embodiment, resource allocation for data transmission for a UE not capable of supporting the carrier bandwidth may be derived ).

Claim 15, limitation of claim 15 analyzed with respect to claim 1, the further limitation of claim 15 disclosed by Chatterjee a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors, cause one or more processors to perform operations (Chatterjee; “Example 41 includes a product comprising one or more computer-readable storage media comprising computer-executable instructions operable to, when executed by one or more processors of a New Radio (NR) User Equipment (UE), enable the one or more processors to implement operations at the UE, the operations including: decoding a communication from a NR evolved Node B (gNodeB), the communication including information on configuration parameters of reserved physical resources confined within a bandwidth part (BWP) of a wireless channel, the configuration parameters including time and frequency resources; based on the communication, determining the reserved physical resources as being allocated reserved physical resources; and processing signals received on, or for communication on, only physical resources not overlapping the allocated reserved physical resources”; ¶221).

Claim 16, Chatterjee in view of Babaei discloses wherein the configuration associated with a PHY channel comprises a demodulation reference signal (DM-RS) mapping type, a bandwidth part (BWP) configuration (Chatterjee; ¶27; ¶29; “In the frequency domain, according to some embodiments, the configuration parameter may include a DL or UL frequency resource allocation type. In one example, the configuration parameters may include the starting resource block (RB) and length of reserved physical resources in numbers of RBs or groups of RBs that are contiguous-in-frequency. In another example, the configuration parameter may include frequency allocation type based on resource block group (RBG) corresponding to reserved physical resources that may or may not be contiguous-in-frequency. The RBG size may for example be predefined in the specification, for example based on a bandwidth of the BWP within which the RPRs are confined, or based on carrier bandwidth. The RBG may for example comprise one or more consecutive physical resource blocks (PRBs) in a frequency domain. According to another embodiment, the RBG size may be configured by higher layer signaling, such as MSI, RMSI, SIB or RRC signaling. As a further signaling overhead reduction, some embodiments contemplate allocating a full bandwidth of a carrier, or a full bandwidth of a BWP for reserved physical resources. In the latter cases, only symbol or slot index would be needed for reserved physical resource configuration; ¶30; “Considering the above resource reservation granularities possible depending on use cases, a single resource configuration ; ¶33; ¶36), a component carrier (Chatterjee; “Considering the above resource reservation granularities possible depending on use cases, a single resource configuration framework that can scale from resource reservation at RE-level to reservation of the entire BWP or CC (for certain symbols or slots) or reservation of certain PRBs or subcarriers for all time-slots may be defined according to some embodiments”; ¶33; “In the case of carrier aggregation, the configuration parameters for reserved physical resources including physical resource allocation, numerology, priority order, etc. may according to one embodiment be extended for one or more component carriers (CC) or BWPs. In particular, the configuration of the reserved physical resources for multiple component carriers (CC) may be indicated in the primary cell (PCell). The number of CCs in the configuration may be predefined or configured by the higher layers. For each UE, the CC index(s) used for the configurations of the reserved physical resources may be configured in a UE specific manner via dedicated RRC signaling. Alternatively, the reserved physical resources for a CC may be signaled to the UEs by the gNodeB as part of the UE-specific RRC signaling used to configure the CC for the UE”; ¶39; ¶41), a serving cell (Chatterjee; PCell; ¶39), a transmission waveform, in addition to or as alternative to item (3) immediately above, the gNodeB may also be configured to identify the set of REs within a resource and within a PRB by slot region that the UE should assume is reserved. According to one example, the above could correspond only to the REs corresponding to the LTE PDCCH and/or LTE CRS locations for a certain number of LTE CRS ports (e.g. two or four). Identification of the set of REs within a resource (i.e. at RE-level) may for example be realized according to some embodiments using: (a) a 2-dimensional bitmap covering the PRB by slot region; (b) two 1-dimensional bitmaps of lengths 12 (subcarriers) and 14 (symbols) respectively; (c) an indication of specific (pre-defined) RE patterns within the PRB by slot region; or (d) an indication of a set of contiguous or non-contiguous symbols and set of contiguous or non-contiguous subcarriers within the PRB by slot region. If, for a particular reserved physical resource configuration, the gNodeB configures reserved physical resources using option (4) above, the UE considers only the identified REs as reserved for all the slots or all the PRBs using steps 1 and 2, respectively”; ¶34; DCI configuration of the NR for PDCCH; ¶46; ¶95).

Claim 21, Chatterjee in view of Babaei discloses wherein when the program instructions are executed by the processor, the apparatus is configured In an example embodiment, a bandwidth part may be associated with one or more numerologies, wherein the one or more numerologies may comprise sub-carrier spacing, CP type, or slot duration indication. In an example, an UE may expect at least one DL bandwidth part and at least one UL bandwidth part being active among a set of configured bandwidth parts for a given time instant. A UE may be assumed to receive/transmit within active DL/UL bandwidth part(s) using the associated numerology, for example, at least PDSCH and/or PDCCH for DL and PUCCH and/or PUSCH for UL, or combination thereof”; ¶318; “In an example, multiple bandwidth parts with same or different numerologies may be active for a UE simultaneously. The active multiple bandwidth parts may not imply that it is required for UE to support different numerologies at the same instance. The active DL/UL bandwidth part may not span a frequency range larger than the DL/UL bandwidth capability of the UE in a component carrier”; ¶319).

Claim 22, Chatterjee in view of Babaei discloses wherein the selected set of resources has N resources, where N is a positive integer (Babaei; “In an example embodiment, One or multiple bandwidth part configurations for each component carrier may be semi-statically signalled to a UE. A bandwidth part may comprise a group of contiguous PRBs, ).

Claim 23, Chatterjee in view of Babaei discloses wherein a resource indication field in a downlink control information (DCI) indicates the actual resource (Chatterjee; resource indication field in a DCI; “According to some embodiments, a hybrid mode of semi-static configuration and dynamic activation/deactivation may be used for reserved physical resources. In particular, a semi-static configuration of reserved physical resources can be configured by the gNodeB via higher layer signaling, while dynamic signaling via Layer 1 (L1) (e.g. DCI) or higher layer control signaling may be used to dynamically activate or deactivate allocated reserved physical resources”; ¶44; Babaei; “A wireless device receives configuration parameters comprising a monitoring periodicity and a first parameter indicating symbol(s). A downlink control channel is monitored for a DCI indicating slot formats of bandwidth part(s) of a cell during monitoring symbol(s) determined based on the monitoring Figs. 18, 19, 21).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
5/27/2021